Citation Nr: 1705661	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for essential tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 2009 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, as relevant, granted service connection for essential tremors with an initial noncompensable rating, effective February 17, 2010.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned rating for such disability. 

In August 2014, the Board remanded this matter for additional development. It now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In his October 2011 substantive appeal (VA form 9), the Veteran requested a Board hearing by video-conference before a Veterans Law Judge. Thereafter, he was scheduled for a Board hearing in January 2013 and was notified of such hearing in a November 2012 letter. However, the November 2012 letter was sent to an incorrect address and was returned as undeliverable that same month. In this regard, the Veteran's representative requested that the AOJ update the Veteran's address in a July 2012 correspondence, but the November 2012 letter was not sent to such address. Thus, the Veteran did not receive notification of the scheduled hearing. Furthermore, the record reveals that the Veteran now has a different current address than the one shown in the July 2012 correspondence. Therefore, the Board finds that a remand is necessary in order to reschedule the Veteran for his requested hearing and to provide notification at his current address. As the Veteran has a history of frequent moves, the AOJ should verify such address prior to sending the notice letter. The Veteran is also reminded that it is his burden to keep VA apprised of his whereabouts. If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him. Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

After verifying the Veteran's address, schedule him for a Board video-conference hearing before a Veterans Law Judge. He should be notified of the time, date, and location of the hearing at his current address. His representative should also be provided with proper notice of the hearing. 

If the Veteran fails to report to the aforementioned hearing, a copy of the notification letter advising him of the time, date, and location of the scheduled hearing must be included in the record and must reflect that it was sent to his last known address of record. If it was returned as undeliverable, such must be noted in the record.

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




